NUMBER 13-16-00248-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


BURLINGTON RESOURCES OIL
& GAS COMPANY, LP,                                                          Appellant,

                                           v.

TEXAS CRUDE ENERGY, LLC
AND AMBER HARVEST, LLC,                                                    Appellees.


                   On appeal from the 156th District Court
                        of Live Oak County, Texas.


                                      ORDER
             Before Justices Benavides, Perkes and Longoria
                            Order Per Curiam

      Burlinton Resources Oil & Gas Company, LP filed a petition for permissive

interlocutory appeal on May 3, 2016. See TEX. R. APP. P. 28.3. The Court, having

examined and fully considered the petition, is of the opinion that the petition should be
granted. Accordingly, we GRANT permission to appeal. A notice of appeal is deemed

to have been filed on this date.      See TEX. R. APP. P. 28.3(k).        The appeal will be

governed by the rules for accelerated appeals. Id.; see TEX. R. APP. P. 28.1 (“The

deadlines and procedures for filing the record and briefs in an accelerated appeal are

provided in Rules 35.1 and 38.6.”).

      We direct the Clerk of this Court to file a copy of this order with the trial court clerk.

See TEX. R. APP. P. 28.3(k).

      It is so ORDERED.

                                                   PER CURIAM

Delivered and filed the
11th day of May, 2016.




                                              2